Exhibit 10.1

 

FIRST AMENDMENT
TO
THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This First Amendment to Third Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into as of November 30, 2015, by and between
Silicon Valley Bank (“Bank”) and Digital Turbine Media, Inc. (f/k/a Appia, Inc.,
f/k/a PocketGear, Inc.), a Delaware corporation (“Borrower”) whose address is
320 Blackwell Street, 4th Floor, Durham, NC 27701.

 

Recitals

 

A. Bank and Borrower have entered into that certain Third Amended and Restated
Loan and Security Agreement dated as of June 11, 2015 (as the same may from time
to time be amended, modified, supplemented or restated, the “Loan Agreement”).

 

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

 

C. Borrower has requested that Bank amend the Loan Agreement to (i) modify the
financial covenant, and (ii) make certain other revisions to the Loan Agreement
as more fully set forth herein.

 

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

 

2. Amendments to Loan Agreement.

 

2.1 Section 6.2 (Financial Statements, Reports, Certificates). Section 6.2(c) is
amended in its entirety and replaced with the following:

 

(c) as soon as available, but no later than thirty (30) days after the last day
of each month, company prepared consolidated and consolidating balance sheets,
income statements and cash flow statements covering Parent’s consolidated
operations and Parent’s and each of its Subsidiaries’ operations for such month
certified by a Responsible Officer and in a form acceptable to Bank (the
“Monthly Financial Statements”);

 

 1 

 



 

2.2 Section 6.8 (Financial Covenants). Section 6.8 is amended in its entirety
and replaced with the following:

 

6.8 Financial Covenants. Maintain at all times, subject to periodic reporting as
of the last day of each month, unless either (x) no Advances are outstanding or
(y) the aggregate amount of Parent’s and Borrower’s combined unrestricted cash
and Cash Equivalents on deposit with Bank or Bank’s Affiliates (including cash
and Cash Equivalents subject to Control Agreements), measured at the time such
covenant is (or is required to be) reported to Bank (but in any case not later
than the date the applicable Compliance Certificate is due in accordance with
Section 6.2(d) above), is greater than or equal to Fifteen Million Dollars
($15,000,000):

 

(a) Adjusted Quick Ratio. An Adjusted Quick Ratio of not less than 0.90 to 1.00.

 

2.3 Section 13 (Definitions). The following term and its definition set forth in
Section 13.1 are amended in their entirety and replaced with the following:

 

“Streamline Period” means that Borrower has achieved, during the trailing three
(3) month period most recently ended, revenue during such period of not less
than (a) eighty percent (80%) for the three months ending June 30 and July 31,
2015, (b) eighty-five percent (85%) for the three months ending August 31, 2015
through November 30, 2015, and (c) seventy-five percent (75%) for the three
months ending December 31, 2015 and thereafter, of Borrower’s projected revenue
for such three (3) month period as set forth in the operating budget of Parent
delivered to and accepted by Bank on October 20, 2015.

 

2.4 Exhibit D (Compliance Certificate). The Compliance Certificate is amended in
its entirety and replaced with the Compliance Certificate in the form of Exhibit
A attached hereto.

 

3. Limitation of Amendments.

 

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

 

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

 

 2 

 



 

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

 

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

4.3 The organizational documents of Borrower most recently delivered to Bank
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;

 

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

 

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any material law or regulation
binding on or affecting Borrower, (b) any material contractual restriction with
a Person binding on Borrower, (c) any order, judgment or decree of any court or
other governmental or public body or authority, or subdivision thereof, binding
on Borrower, or (d) the organizational documents of Borrower;

 

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

 

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

5. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

 

6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 



 3 

 

 

7. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, (b)
Borrower’s payment of an amendment fee in an amount equal to Seven Thousand Five
Hundred Dollars ($7,500), and (c) payment of Bank’s legal fees and expenses in
connection with the negotiation and preparation of this Amendment.

 

[Signature page follows.]

 

 

 

 

 

 

 4 

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK BORROWER     Silicon Valley Bank Digital turbine Media, Inc.         By:
/s/ Victor
Le                                                                                      
By: /s/ Andrew
Schleimer                                                                 
Name:  Victor
Le                                                                                     
Name: Andrew
Schleimer                                                                  
Title:
VP                                                                                                   
Title:
CFO                                                                                            

 

 

 

 

 

 

 



[Signature Page to First Amendment to

 

Third Amended and Restated Loan and Security Agreement]



 

 

 

 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

TO:  SILICON VALLEY BANK  Date:______________ FROM:  DIGITAL TURBINE MEDIA,
INC.   

 

The undersigned authorized officer of Digital Turbine Media, Inc. (“Borrower”)
certifies that under the terms and conditions of the Third Amended and Restated
Loan and Security Agreement between Borrower and Bank (the “Agreement”), (1)
Borrower is in complete compliance for the period ending _________with all
required covenants except as noted below, (2) there are no Events of Default,
(3) all representations and warranties in the Agreement are true and correct in
all material respects on this date except as noted below; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) except as noted before. Borrower, and
each of its Subsidiaries, has timely filed all required tax returns and reports,
and Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower relating to unpaid
employee payroll or benefits of which Borrower has not previously provided
written notification to Bank. Attached are the required documents supporting the
certification. The undersigned certifies that these are prepared in accordance
with GAAP consistently applied from one period to the next except as explained
in an accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant Required Complies       Monthly financial statements of
Parent with Compliance Certificate Monthly within 30 days Yes No Annual
financial statement (CPA Audited) + CC Earlier of (i) 90 days of FYE or (ii) 5
days of filing with SEC Yes No 10-Q, 10-K and 8-K Within 5 days after filing
with SEC Yes No Transaction Report, A/R & A/P Agings (i) by Friday of each week
during any Non-Streamline Period, and (ii) monthly within 20 days during any
Streamline Period Yes No Annual Financial Projections FYE within 45 days Yes No
  The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date (if no registrations, state
“None”)  



 

 



 

Financial Covenant Required Actual Complies         Maintain on a Monthly
Basis*:       Minimum Adjusted Quick Ratio: 0.90:1.00 ___:1.00 Yes No

 

* Not required if either (i) no Advances are outstanding, or (ii) the aggregate
amount of Parent’s and Borrower’s combined unrestricted cash and Cash
Equivalents on deposit with Bank or Bank’s Affiliates (including cash and Cash
Equivalents subject to Control Agreements), measured as of the reporting date
(i.e. the date hereof), is greater than or equal to $15,000,000.

 



Performance Pricing Applies AQR > 1.00:1.00 Prime + 1.75% Yes No AQR < 1.00:1.00
Prime + 2.75% Yes No



 

Streamline Period Applies Trailing 3-Month Revenue > 80% of projected revenue**
Streamline Period Yes No Trailing 3-Month Revenue < 80% of projected revenue**
Non-Streamline Period Yes No

 



** 85% for the 3 months ending 8/31/15 through 11/30/15; 75% for the 3 months
ending 12/31/15 and thereafter, of Borrower’s projected revenue for such three
(3) month period as set forth in the operating budget of Parent delivered to and
accepted by Bank on October 20,2015.

 

The following financial analyses and information set forth in Schedule 1
attached hereto are true and accurate as of the date of this Certificate.

 

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 









 



 



 



 



 

Digital Turbine Media, Inc. BANK USE ONLY       Received
by:__________________________________ By:
                                                                      AUTHORIZED
SIGNER Name:                                                                  
Date:________________________________________ Title:
                                                                       
Verified:______________________________________   AUTHORIZED SIGNER      
Date:________________________________________       Compliance Status: Yes No

  

 

 

 

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

 

Dated: _____________

 

I. Adjusted Quick Ratio

 

Required:0.90:1.00* (for financial covenant)
1.00:1.00 (for performance pricing)

 

* The financial covenant is not tested if either (i) no Advances are
outstanding, or (ii) the aggregate amount of Parent’s and Borrower’s combined
unrestricted cash and Cash Equivalents on deposit with Bank or Bank’s Affiliates
(including cash and Cash Equivalents subject to Control Agreements), measured as
of the reporting date (i.e. the date hereof), is greater than or equal to
$15,000,000. However, the Adjusted Quick Ratio will still be tested to determine
pricing.

 

Actual:

 

A. Aggregate value of the unrestricted cash and Cash Equivalents of Parent (on a
consolidated basis) $_____ B. Aggregate value of the net billed accounts
receivable of Parent (on a consolidated basis) $_____ C. Quick Assets (the sum
of lines A and B) $_____ D. Aggregate value of Obligations to Bank $_____ E.
Aggregate value of liabilities that should, under GAAP, be classified as
liabilities on Parent’s consolidated balance sheet, including all Indebtedness,
and not otherwise reflected in line D above that matures within one (1) year
$_____ F. Current Liabilities (the sum of lines D and E) $_____ G. Aggregate
value of all amounts received or invoiced in advance of performance under
contracts and not yet recognized as revenue $_____ H. Aggregate value of all
non-cash liabilities of Parent (on a consolidated basis) $_____ I. Line F minus
line G minus line H $_____ J. Adjusted Quick Ratio (line C divided by line I)
___:1.00

 

 

 



 

Is line J equal to or greater than 0.90:1.00 (or has one of the two tests above
been met)?

 



_______ No, not in compliance _______ Yes, in compliance



 

Was line J equal to or greater than 1.00:1:00 at all times during the applicable
Testing Month?

 



_______ No, Prime + 2.75% _______ Yes, Prime + 1.75%



 

 

 

 

 



 

 

